It is a privilege to address the General Assembly at its seventy-fourth session. Every year at this time, Heads of State and Government from all over the world make the annual journey to the United Nations to deliberate on the current state of our world, highlight concerns that keep us awake at night and seek consensus on how best to create a world that is peaceful, prosperous, inclusive and integrated.
We all come ready to speak out and represent, but the fundamental question is whether we have also come to listen. Even as we forcefully articulate our views, this global gathering will be useful only if we listen with equal intensity to the concerns and proposals of others. It was Ralph J. Bunche, the Nobel Peace Prize laureate, who stated: “The United Nations exists not merely to preserve the peace but also to make change — even radical change — possible without violent upheaval. The United Nations has no vested interest in the status quo. It seeks a more secure world, a better world, a world of progress for all peoples.”
The people of Saint Kitts and Nevis agree. For us, the United Nations is a force for good, a shining light in a sometimes dark and difficult world. It is through multilateralism at the United Nations that smaller States can have their voices heard. However, we are concerned about the weakening of the multilateral system. Small nations are committed to meeting their Sustainable Development Goals, but developing countries are often not supported by sufficient resources.
We need a more coherent, system-wide approach to sustainable development at the United Nations, both in terms of policies and through operational practices in processes and country programmes. Developing countries often lack the capacity or capability to capitalize on the latest global trends in public-sector innovation, Government reform and technology in addressing development challenges. The United Nations role must be to help and stimulate the developing world and provide support in critical areas such as education, training and human-resource development.
One of the issues that is a clear and present danger to small and developing nations is climate change. As we all seek to attain the Sustainable Development Goals, our Governments cannot focus on achieving such goals when the very existence of our countries and peoples is constantly threatened. Let us be absolutely clear. Climate change is a product of developed nations’ push for economic growth and industrialization.
For far too long and with far-reaching consequences, rich countries have been allowed to emit greenhouse gases unimpeded. Yet the brunt of climate change is borne by developing nations. Small States such as Saint Kitts and Nevis find themselves on the front line of a war they did not start and that they do not want. This is unfair and unjust. People in developing countries will feel the impact first and worst because of vulnerable geography and their lesser ability to cope with damage from severe weather and rising sea levels. We therefore need and are owed support, solidarity and greater assistance.
With increasing vociferousness, the leaders of the Caribbean, and indeed of small island developing States (SIDS) from every corner of our globe, have raised the issue of climate change and the grave and present danger that it poses to all of us. We speak out, and we speak loudly, because of the existential vulnerabilities that we suffer in the face of this growing threat.
Two years ago my colleague the Prime Minister of Dominica, Mr. Roosevelt Skerrit, was at this rostrum (see A/72/PV.19), dispirited but dignified. He had come straight from the front line of the devastation that had been wrought by Hurricane Maria. Yesterday it was Dominica; today it is the Bahamas. Each hit is more devastating than the one that preceded it. Hurricane Maria passed over Dominica with extreme ferocity, killed 65 people and wiped out 200 per cent of gross domestic product (GDP).
Hurricane Dorian sat over part of the Bahamas chain and unleashed Armageddon, with the number of dead still unknown, leaving incalculable destruction in its wake. The people of Saint Kitts and Nevis extend their deepest sympathy to their brothers and sisters in the Bahamas. My country has responded by providing security personnel and financial support to help the Bahamas in its recovery efforts. We appeal to other nations to provide tangible expressions of solidarity and support to the people of the Bahamas.
With every disaster comes a crisis of conscience in the international community that results in pledges and promises, few of which are fulfilled. Today I join my voice with that of the Prime Minister of Saint Lucia, Mr. Allen Chastanet, to support the effort to establish a SIDS foundation for climate adaptation and mitigation.
We are tired of those who posture as champions of our cause but are essentially promoters of their own conceit. We are tired of the agencies whose brokerage of climate funds is more centred on implementation fees than on adaptation impact. Rebuilding has to start as soon as the disasters have passed, and we require a quicker process that is sensitive to recovery. We are tired of empty promises.
Now is the time for us to take hold of our own destiny. We are almost out of time, and we are short of options and lost for patience. The scientific community has further reinforced our call to limit the increase in temperatures to 1.5 C° if we are to stabilize the global climate. Exceeding 1.5 C° will mean ever-increasing climate risks such as extreme weather, sea-level rise, increased poverty and a threat to hundreds of millions of lives. Limiting global warming to 1.5 C° for SIDS is not optional. It is a matter of our collective survival.
The unfair practice of categorizing countries based on their per capita GDP and denying them access to concessionary funding continues to pose a major challenge to our quest to achieve the Sustainable Development Goals and our economic development. We continue to demand that consideration be given to our vulnerability to internal and external shocks. I call for similar concern and protection for our threatened seas. In the face of global warming, we need a blue strategy to preserve and protect what is so important to our food security, the livelihoods of our fisher folk and our economic growth and development. There is huge untapped economic potential in our seas, and it must be protected and nurtured. To put it simply, we need to protect the ocean. I call on the developed countries of the United Nations to offer their support to smaller countries so that together we can protect and nurture our planet.
The health of our citizens is becoming critically important to us as we continue to grapple with the high prevalence of non-communicable diseases (NCDs). Just one year shy of our commitment to preventing and controlling NCDs, our Government is happy to approve new commitments to building a healthier world through universal health coverage. Saint Kitts and Nevis believes that universal health coverage is key to reducing social inequities and a critical component of sustainable development. It will provide greater access to health-care services that will ensure a healthier population and financial risk protection to ensure that people are not pushed further into poverty.
International support is crucial to helping to build the economies of smaller countries. The European Union’s unfair practice of blacklisting is a burden from which SIDS must be freed. De-risking by correspondent banks is an equally harmful practice. It has now become an existential threat to the economies of small island States. Expanding diplomatic relations in order to pursue strategic alliances is beneficial to trade, development and global security.
Saint Kitts and Nevis has nurtured relations with the Republic of China on Taiwan, and that has been of immense benefit to us, given Taiwan’s experience and expertise in such areas as technology, renewables and health care. I call on the United Nations to utilize Taiwan’s experience, resources and expertise and to enable other developing nations to benefit from it as well. Our experience over the past 36 years is that the Republic of China on Taiwan offers true friendship and solidarity to its allies and is prepared to assist the rest of the global community.
The Republic of Cuba has been a long-standing friend of Saint Kitts and Nevis. We will continue to support the call for removing the economic and financial embargo on it, which has caused untold suffering for Cuba’s citizens.
Saint Kitts and Nevis continues to monitor the situations in Venezuela and Nicaragua. We adhere to the Inter-American Democratic Charter and urge all States members of the Organization of American States to comply with it. The ongoing crisis in Venezuela in particular occupied virtually all of my time as the previous Chairman of the Caribbean Community (CARICOM). Saint Kitts and Nevis continues to support the CARICOM position, enunciated at Basseterre in Saint Kitts, that the Venezuelan people must find a peaceful resolution to their crisis through dialogue and restore peace, safety and security in their country. Saint Kitts and Nevis welcomes the recent dialogue facilitated by Norway between the contending parties in Venezuela and we urge all parties to resume those talks without delay. Saint Kitts and Nevis notes with deep concern the content of the report on the situation in Venezuela (A/HRC/41/18), dated 5 July 2019, by the United Nations High Commissioner for Human Rights.
Saint Kitts and Nevis reaffirms its unwavering commitment to the maintenance of human rights and human dignity. We can resolve many issues domestically, but regional and international solidarity and cooperation are critical. I salute the United Nations and the international community for the contribution that they have made to peace, understanding and welfare for more than 74 years. We must all resolve to strengthen our efforts and endeavour to ensure that we are ready to deal with the challenges and opportunities facing us in the twenty-first century. In moving forward, we must help the vulnerable members of our societies, particularly the poor, to improve their lives, give hope to young people and help all countries reach their potential. That was the vision of the United Nations that invited all nations, small and large, to become involved. Let us therefore commit to delivering on the vision of peace and prosperity for all peoples and nations. May God bless us all.
